                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                           CRIMINAL ACTION

    VERSUS                                                      NO. 20-141

    JOSHUA HOCKLESS                                       SECTION “R” (5)



                         ORDER AND REASONS


       Defendant, Joshua Hockless, was charged with one count in a bill of

information on December 11, 2020.1 Defendant’s rearraignment is set for

June 30, 2021. In the midst of the COVID-19 pandemic, Congress has

allowed felony plea hearings under Rule 11 of the Federal Rules of Criminal

Procedure to be conducted by videoconference when the hearing cannot be

conducted in person without seriously jeopardizing health and safety, and

the Court finds for specific reasons that the rearraignment cannot be delayed

without serious harm to the interests of justice. See Pub. L. No. 116-136,

§ 15002(b)(2), 134 Stat. 281, 528-29 (2020) [hereinafter “CARES Act.”].

       The Chief Judge of the Eastern District of Louisiana has specifically

found that felony plea hearings under Rule 11 cannot be conducted in person

without seriously jeopardizing public health and safety. See Eastern District


1      R. Doc. 1.
of Louisiana, General Order 21-7. The Court finds pursuant to Section

15002(b)(2) of the CARES Act, and in accordance with General Order 21-7 of

the Eastern District of Louisiana, that defendant’s rearraignment cannot be

further delayed without serious harm to the interests of justice. This is

specifically because of the backlog of cases caused by the COVID-19

pandemic.

     Defendant’s rearraignment hearing is therefore set for JUNE 30,

2021, at 11:30 a.m. The rearraignment hearing shall be conducted by

videoconference.


          New Orleans, Louisiana, this _____
                                        29th day of June, 2021.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                    2
